DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO AMENDMENT
Claim 1 is pending in the application.  Claims 2-20 have been cancelled.
Amendments to the claim 1, filed on 8 November 2021, have been entered in the above-identified application.

Answers to Applicant's Arguments
Applicant's arguments in the response filed 8 November 2021, regarding the 35 U.S.C. §102 rejection made of record, has been fully considered and is deemed persuasive.  However, upon further consideration, in view of the amendments to the claims, a new grounds of rejection under 35 U.S.C. §103 over the same prior art of Livi (US 4,824,729 A) has been presented below.  In that the applicant's arguments pertain to the present rejection, they have been addressed below in an effort to promote compact prosecution.
Applicant argues that the prior art of Livi fails to disclose each and every element of the claimed invention.  The examiner respectfully disagrees.  Livi discloses two embodiments, in one embodiment there are a plurality of geometric structures disposed anywhere on the surface of a sheet, one of which being a rectangular box protrusion "plate", ref. #5, having the same geometry as that being claimed) (figure 1 and [Col. 1: li. 67 to Col. 2: li. 26] of Livi), and in the other embodiment there is a single structure with a complex surface and superimposed plate shaped layers (figures 4, 5, and [Col. 2: li. 26-48] of Livi).  Livi also teaches that in either embodiment the surface is coated with a backing layer (ref. #20 and #35) providing a decorative pattern on the mirror surfaces to be reflected ([Col. 1: li. 6-50] of Livi).  Therefore, the prior art of Livi clearly envisages that a decorative mirror can have a single plate-shaped geometric structure (see ref. #5 of figure 1) positioned center-to-center with a correspondingly shaped underlying plate shaped sheet, and having a reflective decorative coating; wherein adjusting the structure of Livi to have all the elements of the claimed invention would amount to a mere change in shape of the decorative mirror disclosed by Livi.  Therefore, in light of applicant's arguments, the new grounds of rejection made over Livi below are still valid.
(In an effort to promote compact prosecution, annotated drawings showing the features of the Applicant's current invention have been provided below.)

    PNG
    media_image1.png
    605
    724
    media_image1.png
    Greyscale
Top-down view of invention, as interpreted from the claims.


    PNG
    media_image2.png
    258
    703
    media_image2.png
    Greyscale
First cross-sectional view (across the middle from left to right), as interpreted from the claims.


    PNG
    media_image3.png
    258
    700
    media_image3.png
    Greyscale
Second cross-sectional view (across the middle from top to bottom), as interpreted from the claims.

Claim Rejections - 35 USC § 103
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Livi (US 4,824,729 A).
Regarding Claim 1:  Livi discloses a decorative mirror (ref. #1) comprising a sheet (ref. #2) of plate glass having a front face (ref. #3) and a back face (ref. #4) which are parallel to each other, the back face is provided with a plurality of glass (or crystal glass) pates (ref. #5 to #10; wherein the plate (ref. #5) is considered equivalent to the claimed "block") all of which have a flat front surface (ref. #12) which is glued to the back face of the sheet, that the plates can have any shape, such as a geometric shape (e.g. a sheet-like flat), and that the back face of the sheet is coated along with the back surfaces (ref. #13 to #19) of the plates, with a backing layer or foil (ref. #20) constituting the reflective surface of the mirror (figures 1, 3, and [Col. 1: li. 66 to Col. 2: li. 26] of Livi).  Livi also discloses that the mirror can have a resulting highly peculiar optical effect which originates from dislocation and deformation of the reflecting plane at each glued-on plate, and can become especially evident and detectable in the instance where the [Col. 1: li. 44-50] of Livi).  It is further disclosed by Livi that various methods can be employed to a mirror surface to make decorative mirrors with new aesthetic effects: the mirror can be painted directly on its front surface, resulting in a peculiar optical effect in those areas left unpainted and, hence, reflective to light, that the painted mirror elements can possess various colors ([Col. 1: li. 14-22 and 26-28]); that the mirror surfaces can have patterns formed by grinding or etching processes ([Col. 1: li. 23-25] of Livi); and applying small colored and variously shaped glass plates over a mirror front surface ([Col. 1: li. 29-31] of Livi).  It is also disclosed by Livi that a decorative mirror (ref. #21) can be obtained having a single structure on the surface thereof (see figure 4 of Livi); wherein said structure is formed from plural plates that are superimposed upon one another prior to backing, and that the back surface of each intermediate plate would have to mate perfectly with the front surface of the next plate, the intermediate plates being at least in part sheet-like (figures 4, 5, and [Col. 2: li. 27-33] of Livi).  
In view of the teachings of Livi, it would have been obvious to have combined the two embodiments in order to have a single "plate" shaped geometric structure disposed center-to-center on a complementarily shaped underlying sheet, since such a modification would have involved a mere change in the shape of the surface structure of the mirror.  A change in shape is generally recognized as being with the level of ordinary skill in the art.  See MPEP §2144.04(IV)(B).
(In the instant case, the combination of the embodiments of the teachings of Livi would clearly envisage a plate shaped structure disposed center-to-center on an underlying plate shaped structure, with the surfaces of both having the decorated mirror an art or decorative piece-- as claimed.). See also the figures annotated above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Donald M. Flores, Jr. whose telephone number is (571) 270-1466.  The examiner can normally be reached 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        

/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781